Citation Nr: 1409151	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-21 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of surgery to remove sarcoma from the left back, to include ongoing hernia issues and pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in September 2011 and in September 2013, when it was remanded for additional development.

The Board notes that the Veteran requested an opportunity to testify at a Board hearing in his June 2009 substantive appeal.  The Veteran was duly scheduled for and notified of his hearing, set for May 2011.  The Veteran failed to report for the hearing and has not provided any explanation or showing of good cause, nor has he requested a rescheduling.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The present appeal features the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of VA treatment and multiple VA surgeries to remove sarcoma from the left back, to include ongoing hernia issues and pain.

The evidence of record clearly establishes that since the time of a September 2001 VA surgery to remove sarcoma, the Veteran has suffered from substantial disabling problems with chronic pain and hernia issues that are apparently residuals of the procedure to remove the sarcoma.

As discussed in the Board's prior September 2013 remand, the September 2012 VA examination report in this case provides medical indication that some component of the Veteran's current disability was (1) a result of the VA surgery and (2) not a reasonably foreseeable result - meaning that the result was not considered to be an ordinary risk and was not anticipated by a reasonable healthcare provider.  As noted in the prior remand, the Veteran's disability associated with the VA surgery is a medically complex and multifaceted matter, and the September 2012 VA examination report does not make clear specifically what components of disability or diagnoses were not reasonably foreseeable or ordinary outcomes of the treatment provided as distinguished from components of disability or diagnoses that were reasonably foreseeable or ordinary outcomes of the treatment.

The Board remanded this appeal in September 2013 for clarification of the September 2012 VA examination report's pertinent findings.  The Board found that the September 2012 VA examination report did not fully comply with the terms of the Board's earlier September 2011 remand, and remand for compliance with clarification of the report was necessary.  The Board noted that the September 2011 Board remand directed that the VA examiner provide a clear identification of each diagnosis with information including, for each diagnosis, whether it was the result of an event not reasonably foreseeable; this information was not adequately presented by the September 2012 VA examination report.  The Board observes that the need for this information is made further important in this case by the fact that a May 2007 medical opinion from the Veteran's VA surgeon suggests that the Veteran's residual pain may have been a foreseeable risk: "he has severe pain that has disabled him.... patients unfortunately sometimes develop these types of problems postoperatively."

The processing of the September 2013 Board remand has featured a new December 2013 medical opinion from a nurse practitioner, not the medical doctor who conducted the September 2012 VA examination and authored its associated medical opinion.  The Board's review of the claims-file does not reveal any clear indication that any attempt was made to obtain the required clarification from the medical doctor who authored the September 2012 VA examination report.  The Board informally observes that some VA resources suggest that the medical doctor who authored the September 2012 VA examination report is still employed by VA; there is no clear indication in the claims-file that this doctor was unavailable to provide 

the requested clarification.

Significantly, the new December 2013 medical opinion from a nurse practitioner expresses disagreement with doctor's findings in the September 2012 VA examination report.  The December 2013 medical opinion reflects that the authoring nurse practitioner cited: "The medical examiner on September 2012 is a medical doctor with Occupational medicine subspecialty, who is not a specialist in surgical procedures, nor deals with patients who have undergone surgery...."  The nurse practitioner's December 2013 opinion essentially concludes that the doctor authoring the September 2012 VA examination report was mistaken in characterizing any of the Veteran's surgical residuals as unforeseeable; rather, the nurse practitioner expresses agreement with "the medical opinion from the veteran's VA surgeon suggesting that the veteran's residual pain may have been a foreseeable risk."

The Board is unable to properly proceed with appellate review on the basis of the completed development.  First, it is not clear why the Board's September 2013 directive that clarification be obtained from the doctor who authored the September 2012 VA examination report has resulted only in a new contrary medical opinion from a nurse practitioner.  Also, the VA nurse practitioner's opinion discounts the opinion of the VA medical doctor on the basis that the VA medical doctor lacks the specialized experience in surgery; she cites a somewhat speculatively-phrased rationale for a contrary finding, pointing to the opinion of the same VA surgeon who performed the surgery in controversy.  The Board regrets delay to the final resolution of this appeal, but the Board believes it has no alternative but to remand this case to complete the required development.

The evidence of record now includes a medical professional's plausible indication that the key questions in this case concerning foreseeable and unforeseeable consequences of a surgical procedure should be addressed by a surgeon or a doctor with pertinent experience with surgical cases.  The December 2013 VA medical opinion asserts that the September 2012 VA examination report, by a specialist in occupational medicine, is not informed by sufficient experience and specialization in surgical cases to adequately address the questions about the foreseeability of residuals of a surgery.  Yet, the author of the December 2013 VA medical opinion is also not a surgeon nor a medical doctor.  The cited opinion of a VA surgeon comes from a participant of the surgery in controversy.  The Board finds that the record now indicates that a VA examination by a surgeon or a medical doctor experienced in surgical cases is needed to obtain an adequately probative VA medical opinion on this issue featuring questions of foreseeability of surgical residuals.

However, because the author of the September 2012 VA examination report appears to be potentially available to provide the clarification that was directed by the Board's September 2013 remand, the Board also finds that the September 2012 VA examiner should still be afforded a chance to provide the sought clarification.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board once again notes that the September 2012 VA examination report suggests some possible support for some portion of the Veteran's claim, and the needed clarification should be obtained, if possible, to fairly provide every consideration for the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The claims-file should be forwarded to the author of the September 2012 VA examination report concerning the Veteran's claim for compensation under 38 U.S.C.A. § 1151, if available, so that the examiner may author an addendum to clarify and amend the information previously presented.  If the September 2012 VA examiner is unavailable, such unavailability should be documented in the claims-file (the Board observes that there is some indication that the author of the September 2012 VA examination report is still employed by VA, but the prior effort to obtain clarification of his opinion did not appear to involve him).  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the analysis and opinion.  After review of the claims-file and all pertinent information, the examiner is asked to specifically respond to the following:

Please specifically identify all chronic disability residuals associated with the Veteran's VA treatment and surgeries for removal of sarcoma from the left back, to include any ongoing hernia issues and pain.  With reference to the September 2012 VA examination report's clear finding that the Veteran has some additional disability from unforeseeable consequences of the pertinent VA treatment and surgery: Please list all diagnoses and specifically indicate, for each diagnosis, whether the diagnosis is an unforeseeable consequence of the VA treatment and surgeries.

The examiner should be informed that the medicolegal phrase 'not reasonably foreseeable' contemplates that the event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32; 38 C.F.R. § 3.361(d)(2).

In answering this question, the examiner should make reference to the September 2012 VA examination report's statements indicating that the Veteran has pain and disability resulting from the surgery that was unforeseeable.  The examiner should also comment upon the May 2007 medical opinion from the Veteran's VA surgeon suggesting that the Veteran's residual pain may have been a foreseeable risk: "he has severe pain that has disabled him.... patients unfortunately sometimes develop these types of problems postoperatively."

A detailed rationale should be provided for all opinions offered.

2.  After completion of the above, the Veteran should be scheduled for a VA examination with an appropriate medical doctor who is a surgeon or is experienced in surgical cases.  If possible, the examiner should be from a facility that has not been involved in providing the VA treatment under scrutiny in this case (apparently Loma Linda VAMC).  Under no circumstances should this VA examination and opinion be provided by the VA surgeon who performed the Veteran's surgery.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After examination of the Veteran and review of the claims file, the examiner is to express an opinion as to:

a) Please specifically identify all chronic disability residuals associated with the Veteran's VA treatment and surgeries for removal of sarcoma from the left back, to include any ongoing hernia issues and pain.

b) With regard to each disability identified in responding to the above, is it at least as like as not (a 50 percent probability or greater) that the Veteran incurred the disability (or permanent aggravation of the severity of the disability) as a result of VA treatment?  In answering this question, please specifically address the treatment records.

c) For each disability found above to have resulted from VA treatment (or to have been permanently aggravated in severity by VA treatment), the examiner should offer an opinion as to whether the proximate cause was the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable.

d) In responding to the above, the examiner should specifically address the Veteran's contentions concerning (i) whether the diagnosis was appropriately confirmed and justified the scope of the surgical intervention undertaken, (ii) whether mesh should have been utilized during the original surgery to prevent or reduce the severity of residual hernia disability, and (iii) whether any decision or action concerning the scope of tissue removal or nerve involvement during surgery was medically improper or careless and resulted in additional residual disability and pain.

The VA examiner should address the pertinent medical evidence and prior medical opinions of record.  A detailed rationale should be provided for all opinions offered.

3.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.

4.  Following completion of the above, and any other necessary development, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

